Citation Nr: 0019878	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  97-03 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis involving 
multiple joints, to include the elbows, knees, shoulders, 
cervical spine, thoracic spine and wrists.

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the sacroiliac spine, currently evaluated as 40 
percent disabling.

3.  Entitlement to an increased evaluation for traumatic 
arthritis of both hands, currently evaluated as 20 percent 
disabling.

4. Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service- connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from December 1963 to 
November 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  By means of a VA Form 21- 4138 
filing dated in September 1996, the appellant filed a Notice 
of Disagreement (NOD) with a June 1996 RO decision which 
declined an evaluation in excess of 20 percent for rheumatoid 
arthritis of the sacroiliac spine and both hands, and denied 
entitlement to TDIU.  He perfected his appeal on these issues 
by means of a VA Form 9 filing dated in November 1996.

Additionally, in a rating decision dated in June 1997, the RO 
denied service connection for rheumatoid arthritis of the 
elbows, knees, shoulders, back, cervical spine, thoracolumbar 
spine and wrists.  The appellant placed this claim in 
appellate status during his July 1997 hearing before the RO.  
See Tomlin v. Brown, 5 Vet.App. 355 (1993) (hearing 
transcript containing an oral statement of disagreement meets 
the statutory definition of an NOD).

In August 1999, the Board remanded this case in order to 
further develop the claims on appeal, to include RO 
consideration of the issue of secondary service connection 
for residuals of service connected rheumatoid arthritis under 
the holding in Allen v. Brown, 7 Vet.App. 439 (1995).  Based 
upon a change in diagnosis in accordance with the medical 
opinion of record, the RO issued an October 1999 rating 
decision which assigned a 20 percent disability evaluation 
for traumatic arthritis of both hands and a 40 percent 
disability evaluation for traumatic arthritis of the lumbar 
spine.  Additionally, the RO continued its denial of the TDIU 
and service connection claims.  Later that month, the 
appellant submitted a Form 21- 4138 filing with attached 
documents which evidenced his desire to place the service 
connection claim on appeal to the Board.  As such, the Board 
has rephrased the issues listed on the title page in order to 
more properly reflect the claims on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claims on appeal has been obtained.

2.  The appellant's degenerative arthritis of multiple joints 
was not incurred in service, manifested within one year of 
discharge from service and/or causally related to traumatic 
arthritis of the hands and lumbar spine.

3.  The appellant's traumatic arthritis of the sacroiliac 
spine, manifested by pain with functional impairment upon 
use, results in severe limitation of motion.

4.  The appellant's traumatic arthritis of the left (minor) 
hand is manifested by pain, swelling and functional 
impairment on use with inability to approximate the tips of 
the index, middle, ring and little fingers to the median 
transverse fold to a distance less than 3.5 cms.

5.  The appellant's traumatic arthritis of the right (major) 
hand is manifested principally by pain, weakness and 
limitation of flexion of the fingers to within two inches of 
the median transverse fold of the palm.

6.  The appellant's traumatic arthritis of the hands and 
sacroiliac spine precludes him from engaging in substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  Degenerative arthritis of multiple joints was not 
incurred or aggravated during active service or proximately 
due to traumatic arthritis of the hands and sacroiliac spine.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310(a) (1999).

2.  The criteria for an evaluation in excess of 40 percent 
for traumatic arthritis of the sacroiliac spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1, 4.20, 4.40, 4.45, 4.71a, Part 4; Diagnostic Codes 5285- 
5295 (1999).

3.  The criteria for a separate 30 percent evaluation for 
traumatic arthritis of the left (minor) hand have been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.40, 
4.45, 4.7, 4.71; Part 4, Diagnostic Codes 5003, 5010, 5220- 
5255 (1999).

4.  The criteria for a separate 20 percent evaluation for 
traumatic arthritis of the right (major) hand have been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.25, 
4.40, 4.45, 4.7, 4.71; Part 4, Diagnostic Codes 5003, 5010, 
5220- 5255  (1999).

5.  The criteria for entitlement to TDIU have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1995); 
38 C.F.R. §§ 3.303, 4.16, 4.25 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual summary

The appellant contends, in essence, that his hand and back 
disabilities are more disabling than currently rated by the 
RO.  He also contends that his degenerative arthritis 
throughout his body was caused by a once active rheumatoid 
arthritic process of the hands and sacroiliac spine.  He 
further argues that his service connected disabilities 
preclude him from performing any substantially gainful 
employment. 

Initially, the Board notes that the appellant's allegations 
and the evidence of record, when viewed in the light most 
favorable to his claims, are sufficient to "well ground" 
his claims within the meaning of 38 U.S.C.A. § 5107(a).  See 
Proscelle v. Derwinski, 2 Vet.App. 629, 631 (1992); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  In an effort to assist 
him in the development of his claims, the RO has obtained his 
private and VA clinical records and afforded him recent VA 
examination with benefit of review of the claims folder.  The 
record does not reveal any additional sources of relevant 
information which may be available concerning the present 
claims.  The Board accordingly finds the duty to assist him, 
mandated by 38 U.S.C.A. § 5107, has been satisfied.

As the appellant's claims are well grounded, the Board must 
determine whether the evidence supports his claim(s) or is in 
relative equipoise, with him prevailing in either event.  
However, if a fair preponderance of the evidence is against 
his claim(s), his claim(s) must be denied.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Historically, the appellant's service medical records were 
negative for treatment or diagnosis of arthritis.  He was 
discharged from service in September 1966 with a "normal" 
clinical evaluation of the spine, extremities and "other 
musculoskeletal."  However, within one year from his 
separation from service, he reported a history of in- service 
trauma to the hands and back with subsequent complaint of 
stiff, painful hands and back pain.  A February 1967 VA 
examination noted findings of red and thickened tender joints 
of the metacarpophalangeal joints of all digits bilaterally, 
and some slight flattening of the normal lordotic curve of 
the lumbar spine with tenderness to palpation. An x- ray 
examination was interpreted as showing some sclerosis of the 
sacroiliac joints.  Blood testing revealed a sedimentation 
rate of 6 with a non- reactive rheumatoid arthritis factor.  
Thereafter, the examiner offered a diagnosis of rheumatoid 
spondylitis (Marie-Strumpell Disease) of the sacro- iliac 
spine, arthralgia in both hands and possible early rheumatoid 
arthritis.

By means of a rating decision dated in April 1967, the RO 
granted service connection for rheumatoid- type arthritis of 
the sacroiliac spine and both hands, and assigned an original 
20 percent disability rating.

A VA special orthopedic examination report, dated in August 
1968, indicated a diagnosis of rheumatoid arthritis as 
manifested by sclerosis of the sacroiliac joints.  
Thereafter, VA and private clinical records and examination 
reports throughout the 1970's and 1980's document the 
appellant's long- standing history of pain, swelling and 
occasional electric shock feeling of the hands, especially 
upon use.  He also complained of pain in the low back, elbows 
and knees.  Rheumatoid arthritis (RA) tests during this time 
period were negative and there were conflicting opinions as 
to whether x- ray examination revealed sclerosing of the 
sacroiliac joints.  As such, there existed a difference of 
opinion among examiners as to whether the appellant 
manifested active rheumatoid arthritis.

In April 1996, the appellant alleged that his service 
connected disabilities were more disabling than rated by the 
RO and that such disability prevented him from participating 
in any substantially gainful activity.  He also argued that 
his degenerative arthritis in multiple joints was a 
manifestation of residual disability associated with a 
previously active rheumatoid arthritic process.  In support 
of his claim, he has submitted his recent private and VA 
clinical records which reveal his complaint of progressively 
worsening joint discomfort involving the fingers, hands, 
wrists, elbows, shoulders, knees, ankles and back.  He holds 
diagnoses which include sero- negative polyarthritis, diffuse 
osteoarthritis, degenerative disc disease of the lumbar 
spine, degenerative changes of the cervical spine with 
myofibrositis, and degenerative joint disease of the wrists, 
knees, ankles, left shoulder and right elbow.

In a report dated in February 1996, James A. Briles, M.D., 
noted that the appellant manifested synovial thickening of 
multiple joints in the hands, fingers, knees and ankles.  
There was also a back problem with limitation of motion and 
function.  Dr. Briles opined that there was no clinical 
evidence of active rheumatoid disease, but indicated that 
such a condition in the past may have left the appellant with 
"continued deterioration and his current status." 

A VA joints examination report, dated in June 1996, indicated 
a diagnosis of osteoarthritis.  At this time, the examiner 
noted that the appellant's most recent examinations revealed 
a negative RA test, normal sedimentation rate and normal uric 
acid.  A VA spine examination report, dated in June 1996, 
revealed the examiner's notation that a small percentage of 
rheumatoid arthritic patients could be latex neurological 
despite a negative RA test.

In March 1997, the appellant underwent VA joints examination 
with benefit of review of his claims folder.  The examiner 
noted that, although the appellant was service connected for 
rheumatoid arthritis, the diagnosis of such was far from 
established.  In this respect, the examiner noted that the 
appellant was rheumatoid factor negative without any 
laboratory or radiographic evidence of an inflammatory 
arthritis.  

On follow- up examination in March 1997, a different VA 
examiner opined after review of the claims file that the 
appellant was unemployable "primarily because of the 
functional loss of use of his hands."  In this respect, the 
examiner noted that there was evidence of rheumatoid changes 
in the thumbs with swelling, tenderness and "marked" 
limitation of motion of the thumb and fingers.  The appellant 
could not touch the thumb to the fingers of either hand and 
had difficulty in flexing the thumb on the palmar creases, 
particularly on the left hand.  He was unable to supinate his 
hands bilaterally.  The examiner ordered an antinuclear 
antibody and offered the following opinion:

"In summary, there is evidence of residuals of 
rheumatoid arthritis with superimposed 
degenerative arthritis involving the cervical and 
lumbar spine, and both hands and wrists, and also 
of primarily the left shoulder."  

Overall, the examiner noted that the appellant manifested 
functional impairment due to pain and limitation of 
functional activity during flare- ups, especially of the 
hands.  As such, the examiner concluded that the appellant's 
"arthritic changes are so severe as to render him unable to 
perform any average employment in a civilian occupation."  
Subsequently, the antinuclear antibody test was interpreted 
as negative.

In June 1997, Curtis G. Myhree, D.C., P.A., issued an 
examination report which concurred in the findings contained 
in the April 1997 VA joints examination report.  Following 
further review of the pertinent VA clinical records noted 
above, Dr. Myhree also concluded that, due to the altered 
biomechanics of the appellant's body stemming from his 
service connected hand and back disabilities, the natural 
process of degeneration over an approximate 33 year span 
caused "deterioration to the other joints nearby."  In 
summary, Dr. Myhree noted that the "whole body [became] 
involved as one unit of degenerative arthritis."

In a follow- up letter dated in November 1997, Dr. Briles 
commented that, although recent clinical evidence failed to 
establish an active rheumatoid illness, rheumatoid arthritis 
may be seronegative or may have burned itself out in the past 
and not be active.  Dr. Briles opined that "one way or the 
other, the initial destruction of the involved joints [would] 
certainly cause ongoing destruction" of the joints.

In October 1999, the appellant was afforded VA orthopedic 
examination with benefit of review of his claims folder.  
His claims folder revealed a history of traumatic injuries 
to the hands and back during service.  He was subsequently 
diagnosed and service connected for rheumatoid arthritis.  
His rheumatology evaluations at VA revealed recent negative 
RA test and normal sedimentation rate.  His x- ray 
examination findings were consistent with degenerative 
arthritis rather than rheumatoid arthritis, although 
rheumatology did find out that one the x- rays showed 
changes in the sacroiliac spine consistent with ankylosing 
spondylitis, a condition which was closely related to 
rheumatoid arthritis.

On physical examination, the appellant complained of pain, 
swelling and functional limitations of the hands upon use.  
At that time, physical examination failed to reveal swelling 
or significant evidence suggestive of rheumatoid arthritis 
of the hands.  On the left hand, he was able to approximate 
the thumb to the tips of all fingers except the little 
finger which was 2 centimeters (cms) apart.  He was unable 
to approximate the tips of the fingers of the left hand to 
the median transverse fold to a distance less than 3.5 cms.  
There was significant decreased strength.  On the right 
hand, he was also unable to approximate the thumb to the 
little finger to a distance less than 1 cm, but he was able 
to approximate the tips of the right hand fingers to the 
median transverse fold to within 2 cm.  His dominant right 
hand showed markedly diminished strength when compared to 
the left.  With regard to the lumbar spine, there was 
moderate paravertebral muscle spasm on palpation, but no 
fixed deformity or postural abnormality.  He was capable of 
60 degrees of forward flexion, 5 degrees of backward 
flexion, 18 degrees of lateral flexion bilaterally, 15 
degrees of left rotation, and 20 degrees of right rotation.  
There was increased pain with all ranges of motion.  A 
pelvic x- ray of the sacroiliac joints, obtained to rule out 
ankylosing spondylitis as suggested by rheumatology, was 
interpreted as "normal" absent any evidence of bone or 
joint abnormality.

Based upon the above, the examiner opined that it was 
certainly likely as not that the appellant manifested 
traumatic arthritis or osteoarthritis of the hands and 
lumbar spine rather than rheumatoid arthritis, and that it 
was certainly more likely than not that such etiology was 
due to the hand and low back injuries.  It was also 
certainly as likely as not that the appellant was unable to 
be gainfully employed due to his multiple arthritis, to 
include the cervical spine, lumbar spine, shoulders, knees 
and hands.  The examiner specifically commented that the 
appellant would have difficulty in doing any type of labor 
with his hands.

In a letter dated in December 1999, Michael P. Constantine, 
D.C., noted that he had been treating the appellant since 
September of 1998 for several spinal related conditions, to 
include right sciatic neuralgia.

Lay statements of record attest to the appellant's outward 
manifestations of pain on movement and limited mobility.

II.  Service connection - degenerative arthritis of multiple 
joints

As indicated above, the appellant contends that he is 
entitled to service connection degenerative arthritis 
involving multiple joints, to include the elbows, knees, 
shoulders, cervical spine, thoracic spine and wrists.  There 
is no medical evidence of record which establishes that 
degenerative arthritis in any of these joints was manifested 
in service or to a degree of ten percent or more within one 
year from his separation from active service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1999).  However, he has argued that the 
degenerative arthritis is secondary to a once active 
rheumatoid arthritis.  See 38 § C.F.R. § 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) 
(service connection may be established on a secondary basis 
where a current disability was caused or aggravated by the 
service connected disability).

The appellant was initially service connected for rheumatoid 
arthritis of the hands and low back.  The recent medical 
evidence raised doubts as to the original diagnosis of 
rheumatoid arthritis, and, as a result of the change in 
diagnosis, the hand and low back disabilities are now rated 
as traumatic arthritis.  In this regard, it must be 
emphasized that the appellant is not, and has never been, 
service connected for degenerative arthritis.  He now seeks 
service connection for degenerative arthritis of multiple 
joints.

Medical evidence in support of his claim includes the 
February 1996 opinion from Dr. Briles.  This opinion, 
however, is speculative, and does not purport to specifically 
link rheumatoid or traumatic arthritis of the back and hands 
with subsequent degenerative arthritis of other joints.  The 
November 1997 letter from Dr. Briles includes opinion that 
"the initial destruction of the joints involved will 
certainly cause ongoing deterioration..."  This opinion, 
although not speculative, again does not specifically relate 
rheumatoid or traumatic arthritis of the low back and hands 
to subsequent degenerative arthritis of other joints.  
Opinion in support of the claim also was received from 
chiropractor Myhree, but, again, the opinion does not purport 
to specifically link rheumatoid or traumatic arthritis of the 
low back and hands with subsequent degenerative arthritis of 
other joints.  

Evidence against the claim includes the report of VA 
examination in March 1997.  There, the examiner, after 
reviewing the claims file, specifically concluded that the 
degenerative arthritis involving multiple joints was 
"superimposed" on the rheumatoid arthritis residuals.  The 
use of the word "superimposed" connotes separate processes 
bearing no causal relationship to one another.  It must also 
be emphasized that the opinion does not state that the one 
aggravates the other, even in the case where more than one 
form of arthritis affects the same joint of group of joints.  

Other evidence against the claim includes the report of VA 
examination in October 1999.  After review of the claims 
file, it was concluded that the arthritis of the low back and 
hands was traumatic, and not degenerative, in etiology.  The 
Board finds that these opinions, based on review of the 
claims file, to be more probative than the opinions in 
support of the claim.  The Board finds no probative evidence 
that the service connected disability of the low back and 
hands aggravates the degenerative arthritis of multiple 
joints.

Inasmuch as the medical evidence preponderates against the 
claim, the Board concludes that service connection for 
degenerative arthritis of multiple joints is not warranted.  
The appellant's lay statements of record, while competent to 
describe his symptoms over time, are not probative with 
respect to questions of medical diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the claim must be denied.

III.  Increased rating - sacroiliac spine

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The severity of a low back disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1999) (Schedule).  The RO has rated the appellant's lumbar 
spine disability as 40 percent disabling under Diagnostic 
Code 5292 which contemplates severe limitation of motion of 
the lumbar spine.  The Board notes that this is the highest 
schedular rating under this diagnostic code.

A 50 percent disability rating is warranted for unfavorable 
ankylosis of the lumbar spine (Diagnostic Code 5289).  A 60 
percent disability is warranted for residuals of a vertebral 
fracture (Diagnostic Code 5285), complete bony fixation of 
the spine with favorable angle (Diagnostic Code 5286) and 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief (Diagnostic 
Code 5293).

In this case, there is no evidence of complete fixation, 
ankylosis, or fracture of the sacroiliac spine.  Accordingly, 
the appellant is not entitled to increased ratings under 
Diagnostic Codes 5285, 5286 and 5289.  Review of the record 
does reveal the appellant's complaint of right sciatic 
neuralgia, but the medical evidence is otherwise negative for 
neurological findings or deficits compatible with sciatic 
neuropathy.  Of note, he does not hold a diagnosis of 
intervertebral disc syndrome.  Accordingly, the evidence of 
record preponderates against an increased rating pursuant to 
Diagnostic Code 5293.

In arriving at this decision, the Board notes that 
consideration has been given to a separate compensable rating 
pursuant to 38 C.F.R. §§ 4.40, 4.45.  In this circumstance, 
however, the Board notes that the appellant's 40 percent 
rating for severe limitation of motion of the sacroiliac 
spine, which inherently contemplates pain on motion, is the 
maximum schedular allowance for such disability.  
Accordingly, complaints of pain, and of additional functional 
limitation imposed during flare-ups, have already been 
accounted for in the assignment of the current rating.  See 
Johnson v. Brown, 10 Vet.App. 80 (1997); 38 C.F.R. § 4.14 
(1999); cf. DeLuca v. Brown, 8 Vet.App. 202 (1995).  The 
Board further notes that a separate rating for painful 
movement due to traumatic arthritis under Diagnostic Codes 
5003 and 5010 would be prohibited by the rule against 
pyramiding.  38 C.F.R. § 4.14 (1999).

The benefit of the doubt rule is not for application in this 
case because the evidence is not in relative equipoise.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §  4.3 (1999).

IV.  Increased rating - hands

The RO has assigned a combined 20 percent rating for 
traumatic arthritis of the hands under Diagnostic Code 5010.  
Traumatic arthritis, substantiated by x-ray examination, is 
rated as analogous to degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (1999).  Under Diagnostic Code 
5003, a 10 percent rating contemplates limitation of motion 
of the affected major joint or group of minor joints, 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.   A 20 
percent rating contemplates such symptoms with "occasional 
exacerbations."  Of note, where limitation of motion is 
compensable under the schedular criteria in the diagnostic 
code(s) applicable to the joint(s) involved, a rating is 
assigned directly under the appropriate diagnostic code(s) 
for the joint(s) involved.  Id.; see also Hicks v. Brown, 8 
Vet.App. 417 (1995).

Under the schedular criteria, compensable disability ratings 
may be assigned for ankylosis or limitation of motion of a 
single finger joint and/or multiple finger joints.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5220- 5255 (1999).  In classifying 
the severity of limitation of motion of single digits, the 
determination will be made on the basis of whether motion is 
possible to within two inches (5.1 cms.) of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise the rating will be 
for unfavorable ankylosis of the finger.  38 C.F.R. § 4.71a, 
Multiple Fingers: Favorable Ankylosis, Note (3) (1999).  
Limitation of motion of less than one inch (2.5 cms.) in 
either direction is not considered disabling.  38 C.F.R. § 
4.71a, Multiple Fingers: Favorable Ankylosis, Diagnostic Code 
5223, Note (b) (1999).

A.  Left (minor) hand

Recent VA examination revealed that the appellant was able to 
approximate the left thumb to the tips of all fingers within 
at least 2 cm.  However, he was unable to approximate the 
tips of the fingers to the median transverse fold to a 
distance less than 3.5 cms.  His previous examination showed 
similar inflexibility of the left hand.  This amounts to 
favorable ankylosis of the four fingers of the minor hand.  
As such, a 30 percent disability rating is warranted under to 
Diagnostic Code 5221.

However, the evidence does not show unfavorable ankylosis of 
the left hand as there is no evidence of ankylosis of both 
the metacarpophalangeal and proximal interphalangeal joints.  
Although he undoubtedly experiences weakened grip and 
functional loss upon use, the Board is of the opinion that 
his 30 percent rating, which is based upon limitation of 
motion, already accounts for his complaints of pain and 
additional functional limitation imposed during flare-ups.  
See Johnson, 10 Vet.App. 80 (1997); 38 C.F.R. § 4.14 (1999); 
cf. DeLuca, 8 Vet.App. 202 (1995).  His compensable rating 
for limitation of motion prohibits a separate rating for such 
symptoms under Diagnostic Codes 5003 and 5010.  38 C.F.R. § 
4.14 (1999). 

B.  Right (major) hand

Review of the recent medical evidence shows that the 
appellant is capable of finger movements to within two inches 
of the median transverse fold of the palm.  He was also able 
to approximate the thumb to the little finger to a distance 
of less than one cm.  He has not been diagnosed with 
ankylosis.  As such, the extent of his limitation of motion 
is considered non- disabling and non- compensable.  38 C.F.R. 
§ 4.71a, Multiple Fingers: Favorable Ankylosis, Diagnostic 
Code 5223, Note (b) (1999).  However, the medical evidence of 
record clearly shows that he has traumatic arthritis with 
significant impairment the dominant right hand due to pain 
and weakness upon use.  

38 C.F.R. § 4.45(f) provides that for the purpose of rating 
disability from arthritis, multiple involvement of the 
interphalangeal, metacarpal and carpal joints of the upper 
extremities is considered a group of minor joints.  As such, 
the Board finds that the appellant is entitled to a 10 
percent disability evaluation based limitation of motion to a 
noncompensable degree for a group of minor joints under 
Diagnostic Codes 5003 and 5010.  Further, in view of the 
medical history of flareups with repetitive use, the Board is 
of the opinion that an additional 10 percent is warranted.  
DeLuca, 8 Vet.App. 202 (1995).  The combined rating for the 
left hand disability is properly 20 percent.  38 C.F.R. § 
4.25 (1999). 
  
V.  TDIU

In light of the Board's decision above, the appellant 
currently holds a 40 percent disability evaluation for his 
lumbar spine disability, a separate 30 percent rating for his 
left hand disability, and a separate 20 percent rating for 
his right hand disability.  Under VA law and regulations, his 
combined rating renders him eligible for a total rating for 
compensation purposes based on unemployability.  38 C.F.R. 
§§ 4.16(a), 4.26 (1999).  Thus, he would be entitled to TDIU 
if the evidence shows that, due to his service connected 
sacroiliac spine and bilateral hand disabilities, he is 
precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).

In this case, the record shows that the appellant last worked 
full time in the mid 1990's.  He has a high school education, 
training as a welder and work experience in construction.  
The record contains VA medical opinions that his bilateral 
hand disability, when considered by itself, is of such 
severity as to render him unemployable.  Certainly, he is 
incapable of performing any manual- type labor or light 
manual labor due to his hand and back disabilities.  With 
application of the benefit of the doubt rule, the Board 
concludes that he is individually unemployable due to his 
service connected disabilities.







	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for degenerative arthritis of multiple 
joints, to include the cervical spine, the wrists, the knees, 
the left shoulder, the ankles and the right elbow, is denied.

An increased evaluation for traumatic arthritis of the 
sacroiliac spine, in excess of 40 percent, is denied.

A separate evaluation of  30 percent for traumatic arthritis 
of the left (minor) hand is granted, subject to the criteria 
which govern the payment of monetary awards.

A separate evaluation to 20 percent for traumatic arthritis 
of the right (minor) hand is granted, subject to the criteria 
which govern the payment of monetary awards.

A total disability evaluation based on individual 
unemployability due to service connected disability is 
granted, subject to the criteria that govern the payment of 
monetary awards. 




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

